Citation Nr: 1332112	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left foot pes planus.

2.  Entitlement to service connection for right foot pes planus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to September 2000 and from January 2002 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which, confirmed and continued the prior denial of service connection for a left foot disorder, and denied service connection for right foot pes planus.  The Board notes, however, that the previously denied left foot disorder was for residuals of an in-service injury, and the Veteran has indicated that his claim is not based upon residuals of that injury but upon pes planus of both feet having developed while on active duty.  As this indicates both different disability and theory of entitlement than what was addressed by the prior denial, the Board finds that this appeal are new claims for bilateral pes planus and not a request to reopen the previously denied left foot claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The RO in Waco, Texas, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing is of record.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not that the Veteran's bilateral pes planus was incurred during his active service.





CONCLUSIONS OF LAW

1.  Service connection is warranted for left foot pes planus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).

2.  Service connection is warranted for right foot pes planus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this decision, the Board grants service connection for bilateral pes planus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

At his March 2012 hearing, the Veteran contended that he developed bilateral foot pain approximately 1 to 1 1/2 years prior to discharge from his second period of active service, and indicated that this was the first manifestation of his pes planus.  He indicated he had no foot problems prior to this time, including during his first period of active service.  He also indicated that he was only seeking service connection for pes planus at this time, and not for residuals of an in-service left foot injury which was previously denied by a March 2007 rating decision.

The Veteran's service treatment records reflect that his feet were clinically evaluated as normal on his October 2001 enlistment examination, and it was specifically noted that he had normal arch of the feet.  Thereafter, records dated in May 2004 reflect he sustained a left foot injury when he was moving an entertainment center down a flight of stairs when it lost its balance and fell and crushed his foot.  Although there were complaints of pain, X-rays were negative.  However, there were no subsequent notations regarding his foot arch throughout the remainder of his service treatment records.

The Board acknowledges that a January 2007 VA medical examination found no left foot impairment was demonstrated on the physical examination, and it was stated that he had a normal evaluation of the left foot with no diagnosis.  Nevertheless, the Veteran did complain of pain, weakness, stiffness, swelling, fatigability, and lack of endurance.  Moreover, there were no specific findings regarding his feet arches on this examination.

The Board further acknowledges that an August 2009 VA medical examination found, in pertinent part, that it was less likely than not that the current left foot pes planus was due to the in-service injury.  As the examiner found the left foot was not related to this injury, no opinion was promulgated as to the question of whether the right foot was secondary to the left foot.  However, the examiner also noted that while the October 2001 entrance examination showed the Veteran to have normal arches, there was no documentation either way to support normal arches on discharge or to support pes planus on discharge.  The Board has already noted that there were no such findings subsequent to the October 2001 enlistment examination, or on the January 2007 VA examination.

The Board must take exception to the August 2009 VA examiner's statement that there is no documentation of the Veteran's purported pes planus, one way or another, on discharge.  The Veteran is competent to report that he experienced increased foot pain during service.  See Davidson; Jandreau.  Moreover, the Court has specifically held that pes planus is the type of condition that lends itself to lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In other words, the Veteran's testimony that his pes planus originated during service is competent evidence of the incurrence of this disability, particularly as his arches were found to be normal on his October 2001 enlistment examination.  With respect to the credibility of the Veteran's account of pes planus incurrence, no competent medical evidence is of record that specifically refutes this testimony.  Moreover, the Board finds that the nature and manner of the Veteran's testimony on this matter at the February 2012 hearing to be sincere and credible.

The Board also observes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Moreover, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that the Veteran's bilateral pes planus was incurred during his active service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for left foot pes planus is granted.

Service connection for right foot pes planus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


